 

 

Case 4:17-cv-00427-DCB Document 116 Filed 07/05/19 Page 1of 8

a
IN THE UNITED STATED DISTRICT COURT #ORie0 —___‘Tonaep

RECEIVED _____s Copy

 

 

 

 

 

THE DISTRICT OF ARIZONA
JUL -5 2019
EDWARD J. GLADNEY, )
Plaintiff, ) BY. SORTREPOPARESRA
Vv. ) CIVIL NO. : 17-cv-427-DCB
THE UNITED STATES )
OF AMERICA, )
Defendant. )

PLAINTIFF’S STATEMENT OF DISUPUTED FACTUAL ISSUES

Defendant has moved for summary judgment concerning Plaintiff's negligence
claim. (Doc. #101). Pursuant to Local Rule 56.1(c), the Plaintiff submits the
following list of genuine issues of material fact that require the denial of
Defendant’s motion:
1. Plaintiff objects to DSOF #6 because the relevant document is vague, flawed,
does not detail the full extent of Plaintiffs original detailed statement of the
incident, as sworn to in Plaintiff's Declaration (#24 - #32) and Plaintiff's sworn
oral deposition testimony. (See Decl. of Gladney and Exbt. #20).
2. Plaintiff objects to DSOF #7 because the relevant document is vague, flawed,
does not detail the full extent of Plaintiffs original detailed statement of the
incident, as sworn to in Plaintiff's Declaration (#24 - #32) and Plaintiffs sworn

oral deposition testimony (See Decl. of Gladney and Exbt. #20).

 
 

Case 4:17-cv-00427-DCB Document116 Filed 07/05/19 Page 2 of 8

3. Plaintiff objects to DSOF #8 because the relevant document is vague,
fabricated, does not detail the full extent of Plaintiffs original detailed statement
of the incident, as sworn to Plaintiff's Declaration (#24 - #32) and Plaintiff's
sworn oral deposition testimony. (See Decl. of Gladney and Exbt. #20). The
document was created at 7:59 a.m. on 5/20/16 by Dr. C. Ivy. (Exbt. #21). The
incident wasn’t reported until after 11:00 am. on 5/20/16. (See Declaration of
Gladney in Opp. #3q - t).

4. Plaintiff objects to DSOF #11 because pursuant to 28 C.F.R.115.72, the
agency was mandated to impose “no standard higher than the preponderance of the
evidence in determining whether allegations of sexual abuse or sexual harassment
are substantiated..” (PSOUF #23). Circumstantial evidence that should have been
considered was: Plaintiff's requests for further psychological treatment, statements
of one of the inmate witnesses (“Yeah, he will try to spook a guy into sex...he
presses [pressures] sex-offenders over the T.V...”). (See USA000354, under seal).
Even though the reports are mostly flawed and vague, all of them, at a minimum
stated that the assailant “pulled the victim’s pants down and masturbated.” Such an
act, though vague, was sexual harassment, at least, which makes the allegation
“substantiated” under 28 C.F.R.115.72. (See PSOUF #23).

5. Plaintiff objects to DSOF #53 because it is vague and incomplete in
comparison to what Plaintiff originally stated/reported to BOP staff. (See Decl. of
Gladney [#24 - #32] and Exbt. #20).

6. Plaintiff objects, in part, to DSOF #57 because the Plaintiff did write the note

to her counselor. However, Plaintiff preserved the full in-depth details for the for

 
 

 

Case 4:17-cv-00427-DCB Document 116 Filed 07/05/19 Page 3 of 8

the investigating staff since they would be conducting the investigation. Plaintiff
slid this note under a door where the inmate orderly worked and took precautions
in the event it was read by the inmate orderly.

7. Plaintiff objects to DSOUF #58 because the relevant document is vague and
flawed in cgmparison to Plaintiffs original statement reported to BOP
investigators, BOP medical staff, and BOP psychology staff, as well as Plaintiffs
sworn detailed Declaration (#24 - #32) and Plaintiff's sworn oral deposition
testimony. (See Decl. of Gladney and Exbt. #20). The Plaintiff told the BOP
officials who interviewed her all the detailed facts related to the incident as stated
in Plaintiff's deposition. However, those BOP officials who interviewed Plaintiff
have documented her original statement with vagueness and misinformation,
which would negate or otherwise, mitigate their liability to this anticipated (at that
time) case.

8. Plaintiff objects to DSOF #61 because at the time Plaintiff filed the
administrative tort claim, Plaintiff was unaware the claim was a prerequisite to
filing an FTCA lawsuit, nor did the Plaintiff know that the United States was the
proper Defendant in an FTCA lawsuit. Plaintiff also was not aware that the United
States could be liable for her claim for negligence. At the time Plaintiff filed this
instant action, Plaintiff was rather ignorant of the law, especially concerning civil
matters, which was one reason Plaintiff used a paralegal service to file the lawsuit,
initially. (See Doc. 7, at page 6). Further, the Plaintiff was housed in the SHU and
in transit right before filing this lawsuit and was not able to frequent the law

library, access her legal documents relevant to this case, or able to efficiently and

 
 

Case 4:17-cv-00427-DCB Document 116 Filed 07/05/19 Page 4 of 8

sufficiently confer with the paralegal service due to the restrictive nature of the
SHU. (See Decl. of Gladney). Further evidence of a lack of communication
between Plaintiff and the paralegal is shown within the complaint stating I suffered
“various bodily injuries”. (See Doc. 7 at page 3). At the deposition, Defendant
asked Plaintiff: “YYou’re (You are) aware...” At the time during the deposition,
Plaintiff was aware of many aspects and steps to initiating a lawsuit, but not at the
time the Plaintiff initiated this claim and lawsuit. (See Defendant’s Exhibit 1 at
110:7). The Defendant even recognized that an argument of the Plaintiff's was
“very novel.” (See Doc. 29, at page 4:18).

9. Plaintiff objects to DSOF #62 because the evidence has been offered to prove
that Plaintiff engaged in other sexual behavior; or to prove Plaintiffs sexual
predisposition. (Fed.R.Evid., Rule 412(a)). Any relevancy is far outweighed by it’s
prejudicial effect and Plaintiff has not placed her reputation in controversy prior to
these proceedings. (Fed.R.Evid., Rule 412(b)(2)). Further, the Defendant has
shown a propensity to falsify, or otherwise, misrepresent documents relevant to the
Plaintiff's crimes under seal. Therefore, as a precaution, in the event this objection
is overruled, the Court should verify Plaintiff's criminal history by reviewing
Plaintiff's Pre-Sentence Investigation Report, in full, at: United States v. Gladney,
#4:10-cr-00735-1, Doc. #47- (under seal); within the Southern District of Texas,
Hon. V.D. Gilmore presiding. Plaintiff asserts that no violent crimes are anywhere
in her criminal history. Moreover, Plaintiff's offenses were against minors and no

force or violence was ever used. However, assailant’s extensive criminal history is

 
  
  
  
  
  
  
  
  
  
  
  
  
   
  
  
  
   
  
  
   
   

Case 4:17-cv-00427-DCB Document 116 Filed 07/05/19 Page 5of8

complete with violent crimes, mostly violent sexual assaults. (See USA000352,
under seal). (Defendant’s Exbt. #2, Atth. A).
10. Plaintiff objects to DSOF #67 because Plaintiff's disciplinary history is
inadmissible as character evidence. (Fed.R.Evid., Rule 404(b)). Plaintiffs
disciplinary history, ag also objected to at Plaintiffs oral deposition, is irrglevant,
any probative value is far outweighed by the prejudicial nature, and impermissible
character evidence. Even if Plaintiff's disciplinary history is admissible under Rule
404(b), it should be excluded because it is highly prejudicial. (Rule 403),
(Fed.R.Civ.P., 56(c)(2). More so, this is not the proper stage for the credibility
determinations. In the event that this objection is overruled, Plaintiff admits she
has “lied in the past” (over 6 years ago) while attempting to adjust to the prison
setting. Plaintiff had recently arrived at the institution and had a difficult time
adjusting (in retrospect). The Plaintiff asserts she is stating whole truths
concerning this case, and has not exaggerated her sworn pleadings.
L1. Plaintiff objects to DSOF #67 because the evidence has been offered to prove
that Plaintiff engaged in other sexual behaviors; or to prove Plaintiff's sexual
predisposition. (Fed.R.Evid., Rule 412(a)). Any relevance is far outweighed by it’s
prejudicial effect and Plaintiff has not placed her reputation in controversy within
, these proceedings. (Fed.R.Evid., Rule 412(b)(2)). The Defendant has failed to
mention of how that disciplinary case is currently being litigated (appealed) in the
U.S. District Court for the Middle District of Florida- Ocala Division, and the
outcome is pending. (See 5:18-cv-00517-MMH-PRL). Defendant has also

neglected to mention that this disciplinary case is the subject of a retaliation

 
Case 4:17-cv-00427-DCB Document 116 Filed 07/05/19 Page 6 of 8

lawsuit filed in the U.S. District Court for the Eastern District of Texas-Beaumont,
which is also pending. (See 1:18cv293) (Exbt. #15). Plaintiff further objects to
DSOF #67 on the grounds that Plaintiff's disciplinary history is inadmissible as
character evidence. (Fed.R.Evid., Rule 404(b)). Plaintiffs disciplinary history, —
which Plaintiff also objected to at deposition, is irrelevant to the claims within this
case, and any probative value is far outweighed by the prejudicial nature, and
impermissible character evidence. Even if Plaintiff's disciplinary history is
admissible under Rule 404(b), it should be excluded because it is highly
prejudicial. (Rule 403), (Fed.R.Civ.P., 56(c)(2)). Additionally, Defendant has
misconstrued Plaintiff's reason for sending the inmates a message before the
disciplinary hearing. The purpose for Plaintiff sending the message was to urge the
inmate witnesses to report the truth regardless of possibly being labeled as a
“snitch”. Plaintiff urged them to speak the truth about what they knew to be true:
‘that I was being threatened and harassed by the inmate. The video evidence clearly
shows that Plaintiff's arms were by her sides, not touching the aggressor. This
evidence demonstrates the Plaintiff was in distress and this was an unwillful act
committed out of fear and duress. (See Exbt. #22). Plaintiff also documented, in
detail, to the inmates’ assaultive and harassing behavior to the hearing officer. (See
Exbt. #23). A few hours after, Plaintiff reported this inmate to the A.W. via
computer, S.I.S. Madrid reviewed the camera, then placed Plaintiff in the SHU..
Plaintiff received an incident report for Engaging in a Sex Act, the assailant went
back to general population, and Plaintiff was transferred to a violent U.S.

Penitentiary where sex offenders are well-known to be assaulted (U.S.P.

 
 

Case 4:17-cv-00427-DCB Document 116 Filed 07/05/19 Page 7 of 8

Beaumont). This formed the basis of Plaintiff's Retaliation claim against various
BOP officials at U.S.P. Tucson. (See 1:18cv293), (Exbt. #15).

12. Plaintiff objects to DSOF #68 for the reasons outlined in Plaintiffs

Declaration In Opposition (#3.b. - #3.d.).

<a

Respectfully Submitted,

Edward J. Gladney, saovhio

USP Coleman II

DATED: May 26", 2019

  

P. O. Box 1034
Coleman, FL 33521

(352) 689-7000
Case 4:17-cv-00427-DCB Document 116 Filed 07/05/19 Page 8 of 8

\

Certificate of Service

[hereby certify that a copy of the foregoing document was mailed
this Tiyly [st QO/F (month, day, year) to:
Name: AuUsA Mich aclA. Awalact

Address: onaress Ste 4ann7

   

(Signatur

  

 
